Citation Nr: 0212068	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for right ear 
otosclerosis status post stapedectomy, with residual hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from May 1975 
to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
granted service connection for right ear otosclerosis status 
post stapedectomy, with residual hearing loss and assigned a 
noncompensable (0%) disability rating, effective in July 
1995. 

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the appellant's service-connected right ear 
hearing loss, rather than as a disagreement with the original 
rating award.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected right ear otosclerosis 
status post stapedectomy, with residual hearing loss is 
manifested by a pure tone threshold average of 35 decibels in 
the right ear with a speech recognition ability of 100 
percent correct.  Based on this, the veteran has level I 
hearing in his right ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
ear otosclerosis status post stapedectomy, with residual 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.87 
and Diagnostic Codes 6100, 6202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The VCAA primarily affects claims for 
service connection while the present case deals with rating 
the veteran's right ear disability for which service 
connection has already been granted.  In this case, the 
veteran has been afforded several VA examinations to obtain 
the medical evidence necessary to rate his service-connected 
right ear disability.  The Board now proceeds with its review 
of the appeal.  

II.  Disability Ratings 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran retired after 20 years of military service.  
During service some right ear symptoms were noted and the 
veteran underwent an exploratory tympanoplasty with 
stapedectomy.  

In September 1995 a VA audiological evaluation of the veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
40
40
40
LEFT
25
20
15
15
20

The average pure tone decibel loss at the above frequencies 
was 42 for the right ear and 17 for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 94 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level I for the left ear. 

In February 1999 the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
30
30
35
LEFT
20
10
10
10
10

The average pure tone decibel loss at the above frequencies 
was 35 for the right ear and 10 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  These 
audiometric results translate into level I for both ears.

The Board notes that, "if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
Sec. 3.383 of this chapter."  38 C.F.R. §§ 3.383, 4.85(f) 
(2001);  VAOGCPREC 32-97.  As such, the veteran is assigned 
level I hearing in his left ear for rating purposes. 

The veteran is service connected for right ear otosclerosis 
status post stapedectomy, with residual hearing loss.  
Otosclerosis is rated under diagnostic code 6202 which 
instructs the adjudicator to "rate hearing impairment."  38 
C.F.R. § 4.87, Diagnostic Code 6202 (2001).  Hearing loss is 
rated under  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Tables VI, VII (2001).

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In the present case the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service connected right ear hearing loss.  The medical 
evidence from the most recent VA examination reveals that the 
veteran has level I hearing in this right ear and level I 
hearing in his left ear.  These results warrant the 
assignment of a noncompensable (0%) disability rating.  38 
C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VII (2001).  

The results of the September 1995 VA audiology examination 
show that the veteran's right ear hearing loss is worse than 
the more recent examination.  However even if the Board were 
to use these test results, they show that the veteran has 
level II for the right ear and level I for the left ear. 
These results also only warrant the assignment of a 
noncompensable (0%) disability rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100, Tables VI, VII (2001).  

The veteran has indicated that he warrants a compensable 
disability rating because he uses a hearing aid in his right 
ear.  However the use of a hearing aid is not one of the 
criteria used to rate hearing loss disabilities.  The 
veteran's representative has pointed out that at the February 
1999 VA examination the claims file and the veteran's service 
medical records were not reviewed.  Normally, this would 
require another examination so that the examiner could review 
the veteran's medical history.  However, in this case another 
examination is not required.  The examiner noted the 
veteran's medical history as reported by the veteran.  This 
history matches what is shown in the records.  Also, the 
examination is an audiogram for hearing loss.  An audiogram 
obtains objective numerical data of the level of a person's 
hearing loss; this hearing loss is then rated for VA purposes 
by a purely mechanical application of the rating criteria to 
the data numbers obtained.  Simply put, a review of the 
claims file, or lack of review, by the examiner will not 
alter the objective results of the audiogram.  Again we note 
that the United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 


ORDER

Entitlement to a compensable rating for right ear 
otosclerosis status post stapedectomy, with residual hearing 
loss is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

